Citation Nr: 0010476	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-20 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a disability manifested 
by intermittent right-sided pain in the vicinity of the 
abdomen, low back, and hip.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to July 1990.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

No competent evidence has been received to link the veteran's 
current complaints of right-sided pain to active service or 
continued symptoms since service.


CONCLUSION OF LAW

The claim of service connection for a disability manifested 
by intermittent right-sided pain in the vicinity of the 
abdomen, low back, and hip is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for a disability manifested by intermittent right-
sided pain in the vicinity of her abdomen, low back, and hip.  
She maintains that she was first treated for right-sided pain 
in September 1987, during her period of active duty, and 
attributes her current discomfort to "the numerous hours 
[she] was required to run on pavement while in the U.S. 
Navy."

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  This third 
element may also be established by the use of statutory 
presumptions.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the veteran has indicated that she 
presently suffers from right-sided pain.  Recent medical 
evidence indicates that she has a chronic lumbosacral 
syndrome, secondary to a chronic sacroiliac problem; mild 
scoliosis of the lumbar spine; low back strain; possible 
trochanteric bursitis; a possible small cyst in the vicinity 
of the right ovary; and a questionable small uterine fibroid.  
Accordingly, the Board finds that the first requirement for a 
well-grounded claim (denoted (1) above) has been satisfied.

The evidence also shows that the veteran complained of pain 
in the vicinity of her right side and abdomen on several 
occasions during service.  Her service medical records show 
that her complaints were variously attributed to conditions 
such as gastroenteritis, trichomoniasis, possible irritable 
bowel/inflammatory bowel disease, diaphragmatic spasm, and 
constipation with fissure.  Thus, the Board finds that the 
second requirement for a well-grounded claim (denoted (2) 
above) has also been satisfied.

Nevertheless, no competent evidence has been received to link 
any current disability that might be causing right-sided pain 
to active service, or to continued symptoms since service.  
None of the available medical evidence indicates that her 
current difficulties are in any way related to the problems 
she experienced in service.  Indeed, it was specifically 
noted in an August 1994 VA Progress Note that "she has had 
considerable workup without the cause being determined."  
Moreover, while the veteran maintains that her current 
difficulties are due to service, the veteran, as a lay 
person, is not competent to opine on matters of medical 
diagnosis or causation.  Consequently, the Board finds that 
the third requirement for a well-grounded claim (denoted (3) 
above) has not been satisfied.

If a claimant does not meet her burden of submitting a well-
grounded claim, the Board does not have jurisdiction to 
adjudicate the claim.   Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  As the veteran's claim is not well grounded, the 
appeal must be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


